MATHIAS, Judge,
concurring in part and dissenting in part.
[17] I agree that Schaafs convictions are supported by sufficient evidence. However, with all due and great respect for my colleagues, I respectfully dissent with regard to the majority’s decision to revise Schaafs sentence. The forty-year sentence imposed was less than the maximum, and giving due deference-to the trial court, I believe the sentence was not inappropriate in light of the offender’s character. Ind. App. R. 7(B); Anglemyer v. State, 868 N.E.2d 482 (Ind.2007).